DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Ids application filed on 03/29/2021 which has foreign priority filed on 03/30/2020.
Claims 1-20 are pending in the case. Claims 1, 8 and 15 are independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 16 recites the limitation "… generating the position information of the subword in the second sequence…" in lines 3-4 of claims 2 and 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 9, 16 recites the limitation "… based on the relative distance, the position information of the target subword, wherein the first absolute position information is the absolute position information of a target word in the first sequence, to which the target subword  belongs, and wherein the second absolute position information is the absolute position information of are reference word in the first sequence, to which the reference subword belongs" in lines 10-20 of claims 2, 9 and 16 renders the claims are indefinite, since a position information of the target subword and an absolute position information of a target word are not mentioned before. There is insufficient antecedent basis for this limitation in the claim. Besides, “the target subword” and “the reference subword” render the claims are vague, since it is not clear “the target subword” and “the reference subword” refer to “a target subword” and “a reference subword” in line 6 or lines 14-15 and 18-9 of claims 2, 9 and 16.
Dependent claims 3-7, 10-14, 17-20 are rejected for fully incorporating the dependencies of their base.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5-8, 12-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al., US 20200175119 in view of Steedman Henderson, US 2021/0141798.
Regarding independent claim 1, Chung teaches a method for fusing position information, the method comprising: 
segmenting words of an input sentence to obtain a first sequence of words in the input sentence, and generating absolute position information of the words in the first sequence (Chung, figure 1, items 110, 130; table of figure 3, last column; [0034]; separating an input sentence into words and creating position data of the words, such as 0, 1, 2, 3, 4); 
segmenting subwords of the words in the first sequence to obtain a second sequence including subwords, and generating, based on the absolute position information of the words in the first sequence, to which the respective subwords belong, position encoding values for the sentence (Chung, table of figure 3, last column; [0031]; separating the words into subwords and creating position data of the subwords using syntagma based position encoding).
However, Chung does not teach position information of the subwords in the second sequence; and fusing the position information of the subwords in the second sequence into a self-attention model to perform model training or model prediction.
Steedman Henderson teaches generating position information of the subwords in the second sequence; and fusing the position information of the subwords in the second sequence into a self-attention model to perform model training or model prediction (Steedman Henderson, [0071], [0134]-[0138]; positional encoding vector corresponding to each subword in a self-attention layer for training).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Steedman Henderson’s teaching and Chung’s teaching to include fusing the position information of the subwords in the second sequence into a self-attention model to perform model training or model prediction, since the combination would have facilitated the system having a methodology for training a response retrieval when receiving an input sentence as Steedman Henderson disclosed.
Regarding claim 5, which is dependent on claim 1, Chung teaches wherein generating the position information of the subword in the second sequence includes setting the absolute position information of the word in the first sequence, to which the subword belongs, as the position information of the subword (Chung, fig.3). 
Regarding claim 6, which is dependent on claim 5, Steedman Henderson teaches wherein fusing the position information of the subword in the second sequence into the self-attention model includes mapping, with a mapping process, the position information of the subword to one M-dimensional vector, where M is a predetermined hyperparameter; and fusing the M-dimensional vector with a word vector of the subword, and inputting the fused vector to the self-attention model (Steedman Henderson, [0134]-[0138]; (pos,2i)=sin(pos/10000.sup.2i/D) and PE.sub.(pos,2i+1)=cos(pos/10000.sup.2i/D), where pos is the position and i is the dimension; and self-attention 605). The same rationale of claim 5 is incorporated herein.
Regarding claim 7, which is dependent on claim 6, Steedman Henderson teaches wherein the mapping process includes at least one of a calculation process based on a sine function, a calculation process based on a cosine function, a calculation process based on a sine function and a cosine function, and an operation based on a newly introduced trainable model parameter (Steedman Henderson, [0134]-[0138]; (pos,2i)=sin(pos/10000.sup.2i/D) and PE.sub.(pos,2i+1)=cos(pos/10000.sup.2i/D), where pos is the position and i is the dimension; and self-attention 605). The same rationale of claim 5 is incorporated herein.
Claims 8, 12-14 are for an apparatus comprising a memory storing computer-executable instructions; and one or more processors configured to execute the computer-executable instructions to perform the method of claims 1, 5-7 respectively and are rejected under the same rationale.
Claims 15, 19-20 are for a non-transitory computer-readable recording medium having computer-executable instructions for execution by one or more processors to perform the method of claims 1, 5-6 respectively and are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu et al., US 2021/0049327, [0043] absolute position of words.
Iwamida, US 5704005 teaches speech recognition includes identifying words and subwords.
Latorre-Martinez et al., US 2014/0210830, [0140] teaches position of a phone in a word, number of syllables in the word the phone belongs to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU V HUYNH/            Primary Examiner, Art Unit 2177